UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6483



ANGEL MOSSA,

                                            Plaintiff - Appellant,

          versus


GLENN HILL, Superintendent; CHARLES LAND,
Major; PETER MEDETIS, Captain; JANET RENO,
Attorney General,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-59)


Submitted:   May 14, 1998                   Decided:   June 9, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angel Mossa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angel Mossa appeals the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaint. The dis-

trict court ordered Mossa to pay a partial, initial filing fee with

the remainder of the fee to be paid in installments from Mossa's

prison account. The district court could properly require such col-
lection from an inmate under 28 U.S.C.A. § 1915 (West 1994 & Supp.

1998). Accordingly, the court's dismissal of the action, without

prejudice, when Mossa failed to comply with its order was not an

abuse of discretion. We therefore affirm the judgment below. We
deny Mossa's motion for transcript. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2